Citation Nr: 0711112	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-08 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory 
disability to include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1977 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The case was remanded for additional development of the 
record in April 2005.


FINDING OF FACT

Medical evidence fails to show a current diagnosis of 
asbestosis or any asbestos-related disability; and there is 
no competent evidence showing that any currently shown 
pulmonary disability is related to military service.


CONCLUSION OF LAW

An asbestos-related disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
December 2000, after the enactment of the VCAA.  A letter 
dated in January 2001, prior to the initial adjudication of 
the veteran's claim, asked the veteran to complete a 
questionnaire pertaining to his claimed exposure to asbestos.  

A letter dated in October 2004 discussed the evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record was listed, and the veteran was told how VA would 
assist him in obtaining further evidence.  

A letter dated in April 2005 described the development 
undertaken by VA.  The veteran was asked to provide complete 
information pertaining to each private medical care provider 
that had treated him for the claimed disability so that 
records could be requested.  The veteran was apprised that 
additional information was needed for two identified 
providers.

A letter dated in July 2006 again asked the veteran to 
complete releases for the two identified providers.  The 
letter also described how VA determines effective dates and 
disability evaluations.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, sufficiently identified treatment records have 
been obtained and associated with the record.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran has not 
responded to letters asking him to provide additional 
information concerning identified medical care providers so 
that records might be obtained.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The veteran contends that he has a respiratory disability 
that was caused by exposure to asbestos in service.  He has 
reported that he worked in an old building with broken parts 
and that the building pipes had asbestos.  He notes that he 
cleaned the pipes for three to four hours at a time without a 
mask.  In his original claim, he reported that he was exposed 
to asbestos on the USS New Jersey and the USS Missouri.

Service medical records are negative for any chronic 
diagnosis of the respiratory system.  The veteran was seen 
for an upper respiratory infection in 1978.  IN a Medical 
Board report, it was indicated that the physical examination 
was normal, except for a hip. 

Service personnel records reflect that during his service in 
the Marine Corps, the veteran was classified as a recruit, a 
student, and a laundry bath specialist.  There is no 
indication that he served aboard the identified ships.  

On VA examination in July 1979, the veteran's respiratory 
system and chest X-ray were normal, and he made no complaints 
referable to his respiratory system.  

A November 1993 VA treatment record reflects the veteran's 
report of asthma.  The impression was asthma by history.

A 1998 disability determination by the Social Security 
Administration indicates that the veteran was in receipt of 
disability benefits for a primary diagnosis of osteoarthritis 
and allied disorders, with a secondary diagnosis of asthma.

The veteran's lungs were noted to be clear in March and 
February 1998.  In June 1998 the veteran reported that he had 
contracted asbestosis and chronic obstructive pulmonary 
disease in service.  

The veteran's chest was noted to be clear in February 2001.  
A history of asbestos exposure was noted in March and April 
2001, as well as a history of asthma.  

The report of a private neurological consultation dated in 
April 2001 notes the veteran's report of asbestos exposure 
and chronic asthma.  

A September 2002 letter from the veteran's pulmonologist 
notes that the veteran had symptoms consistent with asthma.  
Records dated in September and October 2003 indicate that the 
veteran required air conditioning in his home due to his 
asthma, and also reflect that he was prescribed a nebulizer 
and inhalers.

The Board notes that while there is evidence of current 
pulmonary disability, asthma, the competent medical evidence 
indicates that asthma is not related to the veteran's 
service, to include the claimed exposure to asbestos.  In 
this regard the Board notes that the veteran's respiratory 
system was found to be normal in VA examination in July 1979, 
and on various outpatient encounters subsequent to that 
examination.  Though the veteran reported a history of asthma 
in November 1993, the first report by a medical provider of 
that disability dates to September 2002.  The Board also 
notes that when the veteran initially applied for 
compensation in 1979, the application did not include a claim 
for a respiratory disability.  His silence, when otherwise 
affirmatively speaking constitutes negative evidence.

The Board also notes that the evidence of any relationship 
between the veteran's asthma and any incident of his service 
is limited to the veteran's statements.  However, as a 
layperson he is not competent to render opinions concerning 
medical causation.  Espiritu, supra.  The competent evidence 
establishes a remote, post-service onset of the veteran's 
asthma.  

The evidence also shows no current diagnosis of asbestosis, 
or asbestosis related lung disease.   Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability, there can be no 
valid grant.  Brammer, supra.  Absent evidence of a current 
disability, the veteran's claim of entitlement to service 
connection for asbestosis fails.

At this time, there is no competent evidence of a chronic 
respiratory disability during service or in proximity to 
separation from service.  The normal findings in 1979 
establish that the in-service upper respiratory infection was 
acute and resolved.  Furthermore, the competent evidence 
shows that the veteran does not have an asbestos-related lung 
disability, to include asbestosis, and there is no competent 
evidence otherwise linking asthma to service.  The veteran's 
own opinion linking a respiratory disability to service is 
not competent.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
claim that would give rise to a reasonable doubt in favor of 
the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory 
disability to include asbestosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


